*903OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed on so much of the reasoning of that court’s Per Curiam opinion as relates to the procedural limitation which places the petitioner’s grievances beyond habeas corpus relief.
In addition we would note that even if there were merit to the relator’s contention that he was denied effective assistance of counsel at trial or on appeal he would not be entitled to habeas corpus relief because the only remedy he seeks would provide him a new trial or new appeal, and not a direction that he be immediately released from custody.
We do not consider it appropriate to suggest what type of proceeding relator may pursue. Thus we express no view as to whether the contention that relator was deprived of effective assistance of counsel on appeal may be heard in a proceeding in the nature of coram nobis.